United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             March 13, 2007
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30433
                       _____________________

STANLEY KELVIN EUBANKS,

                                               Plaintiff - Appellee,

                              versus

NOBLE OFFSHORE CORPORATION; ET AL.,

                                                         Defendants,

NOBLE DRILLING (U.S.) INC.,

                                           Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
       for the Eastern District of Louisiana, New Orleans
                       USDC No. 2:03-CV-2122
_________________________________________________________________

Before REAVLEY, JOLLY, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Stanley Eubanks brought a negligence action against Noble

Drilling (U.S.) Inc. (“Noble”) for injuries he sustained while

working as a seaman on the NOBLE MAX SMITH, a mobile offshore

drilling unit.   The district court entered judgment in favor of

Eubanks.   Finding no reversible error or clear error, we AFFIRM.

                                I.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On January 23, 2002, Eubanks sustained injuries when he

stepped on a large coil of rope to retrieve from storage a “shore

power flange”, a device used in emergencies to pump water for

firefighting equipment.   As Eubanks stepped on the coil of rope,

the rope rolled and Eubanks fell, injuring himself.      Eubanks sued

Noble, alleging negligence under the Jones Act, 46 U.S.C. § 688 et

seq., and unseaworthiness under general maritime law.

     The district court issued a scheduling order setting November

17, 2003 as the deadline for all pleading amendments and August 16,

2004 as the date of the jury trial.      On July 30, 2004, the parties

signed a pretrial order, which was entered into the record on

August 13, 2004.   The pretrial order confirmed: “This is a jury

case.” The pretrial order stated that it would “control the course

of the trial and may not be amended except by consent of the

parties and the Court, or by order of the Court to prevent manifest

injustice.”

     One week later, on August 6, 2004, Eubanks moved to designate

the litigation as an admiralty or maritime claim under Federal Rule

of Civil Procedure 9(h) and to strike the jury demand.     Eubanks did

not move to amend his original complaint.           Noble objected to

Eubanks’s motion but did not ask for a continuance.      Several days

later on August 12, the district court granted Eubanks’s motion and

ordered a bench trial beginning August 16.      At trial, the district

court ruled in favor of Eubanks.       Noble appealed.



                                   2
                                    II.

     Noble argues that the district court abused its discretion by

granting, on the eve of trial, Eubanks’s motion to designate the

litigation as an admiralty or maritime claim and to strike the jury

demand.    See Rachal v. Ingram Corp., 795 F.2d 1210, 1217 (5th Cir.

1986) (“plaintiff may not be permitted to ‘ambush’ the defendant by

amending shortly before trial”). In granting Eubanks’s motion, the

district court violated the July 30, 2004 pretrial order because,

Noble   argues,   Eubanks’s   opposed     motion    was   not   necessary   to

“prevent manifest injustice.” Furthermore, according to Noble, the

district court violated the scheduling order setting November 17,

2003 as the deadline for all pleading amendments.           See Rachal, 795
F.2d at 1217 n.11 (a motion to designate litigation as an admiralty

or maritime claim and to strike the jury demand should be treated

as a motion to amend the pleadings).

     Although there is a very strong argument that the district

court erred in its ruling, we find no reversible error in this

particular case.     Although it opposed the motion, Noble did not

request a continuance to cure any possible error.               Furthermore,

Noble has no right to demand a jury trial.          See Rachal, 795 F.2d at

1217.      Accordingly,   a   new   trial   under    different    procedural

timetables and before the same judge would hardly change the

outcome.

     Furthermore, we find no clear error in the district court’s

factual findings.     Noble argues the district court was clearly

                                     3
erroneous in finding that the NOBLE MAX SMITH was unseaworthy, that

Noble negligently caused Eubanks’s injury, that Eubanks was not

contributorily negligent, and that Eubanks was only employable at

minimum wage. Noble further argues that the district court applied

the incorrect legal standard in finding that Eubanks was not

contributorily negligent.   We disagree.   The district court never

reached the issue of whether the NOBLE MAX SMITH was unseaworthy.

As to the remaining three findings, we have reviewed the evidence

and are not “left with a definite and firm conviction that a

mistake has been committed.”   See Ealy v. Littlejohn, 569 F.2d 219,

229 n.30 (5th Cir. 1978). Furthermore, in making its findings, the

district court applied the proper legal standards.

                                III.

     For the foregoing reasons, the judgment of the district court

is

                                                          AFFIRMED.




                                  4